Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2022 has been entered.

Priority
This application claims benefit of 62/640,793 (filed 3/9/2018) and claims benefit of 62/798,980 (filed 1/30/2019).

Election
Applicant’s election with traverse of group I, claims 1, 10, 12-13 and 80 during a telephone conversation with Allison W. Dobson on 2/23/2021 is acknowledged. claims 27, 43-44, 46-48, 50-51, 61 and 81 (drawn to nonelected invention) withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 10, 12-13 and 80 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allison W. Dobson on 6/17/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 27, 43-44, 46-48, 50-51, 61 and 81.
Please amend claims 1, 12 and 80 as follows: 
In claim 1, line 3, please insert - - (a) - -  in front of “incubating”; line 8, please insert - - (b) - -  in front of “separating”; line 9, please insert - - (c) - -  in front of “detecting”. 
In claim 12, line 1, please insert - - the MDP comprises - -  in front of “a binding domain”. 
In claim 80, line 3, please insert - - (a) - -  in front of “contacting”; line 13, please insert - - (b) - -  in front of “detecting”. 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Loessner teach a method of solid phase capturing and detecting bacteria without teaching/suggesting a plurality of microorganism detection probes (MDPs) comprises an indicator moiety and a Staphylococcus-specific bacteriophage cell binding component wherein the plurality of MDPs bound to the single Staphylococcus bacteria is at least 1x106 as claimed in claim 1, and it is not obvious to modify the method because none of the references (including Kwan) provides motivation to modify the method with a plurality of microorganism detection probes (MDPs) comprises an indicator moiety and a Staphylococcus-specific bacteriophage cell binding component wherein the plurality of MDPs bound to the single Staphylococcus bacteria is at least 1x106 for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 10, 12-13 and 80 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653